Title: From John Adams to François Adriaan Van der Kemp, 21 August 1819
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Aug. 21. 1819

Your favour of the Sixth of July has afflicted me. My Minister Mr Whitney lately told Us, what I had well known for more than 70 Years, that “Afflictions multiply upon Us, as we advance in Years”
A whole flock, a whole drove, a whole herd of Calamities have huddled together upon me in the last Year. The List of them would astonish You. But I Am not in the habit of distressing my friends with my complaints. These light Afflictions are but for a moment and I think them all Blessings. Yet after all this vain and Childish yet Solid Philosophy, when flesh and heart Shall fail me, I may become a Snivelling Baby.
You have many friends whom you justly celebrate. I have a few to whom I never can do Justice. You have no Enemies. I have many, and have had more, among the most mean insidious and dastardly of whom have been Some of your confidential Friends and Correspondents.
Can you give me any Information, concerning General Floyd a Member of Congress in 1774, and a Subscriber to Independence in 1776.
With my last Breath I Shall not forget the friend Vanderkemp, nor “The Childish Vanity” of your Friend
John Adams